ITEMID: 001-57992
LANGUAGEISOCODE: ENG
RESPONDENT: BEL
BRANCH: CHAMBER
DATE: 1996
DOCNAME: CASE OF C. v. BELGIUM
IMPORTANCE: 3
CONCLUSION: No violation of Art. 8;No violation of Art. 14+8
TEXT: 6. The applicant, a Moroccan citizen born in 1955, is currently resident in Morocco.
7. In 1966 he came to live in Belgium with his parents, his brother and his three sisters, who were all Moroccan nationals. Between 1988 and 1991 the sisters adopted Belgian nationality. Two of them later left Belgium for Luxembourg. The applicant's father died in Morocco in 1989.
8. Mr C. lived in Brussels with his family in a house which they owned. After leaving school he trained as a mechanic. From 1984 onwards he worked for the family business as a taxi driver.
9. On 17 October 1985, in Morocco, he married a Moroccan woman who came to live with him in Belgium. Mrs C. gave birth to a son on 10 August 1986. On an unknown date Mr C. divorced his wife in Morocco. She then went back to live there. On 10 July 1991 the Kenitra Court of First Instance (Morocco) took formal note of the fact that Mrs C. had waived her right to custody of the child, who returned to Belgium after his father's release (see paragraph 13 below) and lived with his paternal grandmother. Since May 1992 he has apparently been living with one of his aunts in the Grand Duchy of Luxembourg.
10. On 6 April 1988 the Brussels Criminal Court convicted the applicant of criminal damage and sentenced him to two months' imprisonment, suspended for three years, and a fine of sixty times 400 Belgian francs (BEF).
11. Following the seizure of 17.2 kilograms of cannabis, the same court sentenced Mr C. on 14 December 1988 to seven years' imprisonment and a fine of sixty times BEF 1,000 for unlawful possession of drugs and conspiracy. On 30 June 1989 the Brussels Court of Appeal reduced the term of imprisonment to five years. On 28 July 1988, in the course of the judicial investigation, a deputy police superintendent at Ixelles had drawn up the following report on the applicant:
"[Mr C.] is of good conduct in the district. He has notbrought himself to his neighbours' attention through anyimmoral behaviour. His main social contacts are with personsof Moroccan origin. He is known as a taxi driver and works for ... company, whose registered office is in Ixelles ...His average monthly net salary is BEF 25,000. He apparentlyhas no other source of income. He lives in the house whichhis parents own. He occupies one room and pays no rent. Asregards dependants, he was formerly married to [R. S.] andhad a son from that union. The above persons no longer livein Belgium but in Morocco. He has to pay BEF 2,000 per monthto his wife in maintenance. He is hard-working and gives hisemployer complete satisfaction."
12. According to a questionnaire filled in by the authorities at Forest Prison on 24 June 1988, the applicant is said to have claimed to be able to speak Arabic, French and Spanish.
13. Mr C. was released on parole on 23 May 1991. His son, who had been living with his mother while Mr C. was in prison, joined him in Belgium in July 1991 (see paragraph 9 above).
14. A royal order of 25 February 1991, which was served in March 1991, required the applicant to leave Belgium, on the following grounds:
" Whereas [Mr C.] has been found guilty of causing criminaldamage, for which he was sentenced on 6 April 1988, in ajudgment which has become final, to 2 months' imprisonmentand a fine of 400 francs, the term of imprisonment beingsuspended for 3 years; Whereas he has been found guilty, as principal or jointprincipal, of possessing and dealing in prohibited drugs,namely 17.2 kilos of cannabis, aggravated by the fact thatthis offence also constituted participation in the principalor secondary activities of a criminal organisation, for whichoffences he was sentenced on 30 June 1989, in a judgmentwhich has become final, to 5 years' imprisonment and a fineof 1,000 francs; Whereas, accordingly, by his personal conduct, he hasseriously prejudiced public order;"
In reaching the above decision the Minister of Justice had declined to follow the advice of the Aliens' Office, which had suggested that Mr C. should not be deported but served with a warning.
15. On 13 September 1990 the Advisory Board on Aliens had expressed the opinion that deportation was warranted, on the following grounds in particular:
"[Mr C.] was married to a compatriot but is now divorced. Achild was born of this marriage in 1986 and lived for a timewith his mother in Morocco. He is apparently now with her inthe Netherlands ... There is nothing to suggest that the serious threat posed byMr C.'s behaviour has been removed. Were the deportation of an alien to be held to constituteinterference with the exercise of his right to respect forhis private and family life, within the meaning of Article 8of the European Convention for the Protection of Human Rightsand Fundamental Freedoms (art. 8), such interference would belegitimate in the present case, being in accordance with thelaw and, in the applicant's case, in view of the seriousnessof the threat posed by his presence in Belgium, necessary inthe interests of public safety and the prevention of disorderand crime."
16. On 21 May 1991 the applicant asked the Conseil d'Etat to quash the deportation order, but on 7 October 1992 the Conseil d'Etat dismissed this application on the following grounds:
"The applicant's first ground of appeal is that there hasbeen a breach of the Minister of Justice's circular of8 October 1990 and Article 8 of the Convention for theProtection of Human Rights and Fundamental Freedoms (art. 8),in that the Minister and the Advisory Board on Aliens failedto take account of the fact that he had been living inBelgium since 1966, that his mother and sisters also livedthere, and that he no longer had any links with Morocco,whose language he did not speak.
The Minister undertook in his circular not to deport an alienwho had been settled in the country for more than ten yearsunless he had been sentenced to a term of imprisonment offive years or more. He reserved the power to deport thealien in certain circumstances. The Minister examined thecircumstances in this case and had valid grounds to concludethat, in view of the seriousness of the facts, the applicantshould be deported, particularly in the light of the familycircumstances described by the Advisory Board on Aliens. Inso doing, he was not in breach of either his own circular orArticle 8 of the Convention (art. 8).
In his second ground of appeal, the applicant alleges thebreach of Article 6 of the Constitution, of the Minister ofJustice's circular of 8 October 1990, of section 62 of theAct of 15 December 1980 on the entry, residence, settlementand expulsion of aliens and of Articles 8 and 14 of theConvention for the Protection of Human Rights and FundamentalFreedoms (art. 8, art. 14), in that the Minister unreasonablydeclined to follow the advice of his department not to deportthe applicant.
The Minister's attention was drawn to the arguments of theAliens Office and the Advisory Board on Aliens. He did notexceed his powers in deciding that, in view of theseriousness of the facts, the applicant should be deported onthe ground that the protection of public order had to prevailover his personal and family interests."
On 11 September 1991 the Conseil d'Etat had declared inadmissible an application by the applicant for a stay of execution, on the ground that he had failed to appear in court.
17. After his release on parole on 23 May 1991 (see paragraph 13 above) Mr C. had thirty days in which to leave Belgium; this time-limit was later extended to 25 September 1991. He complied with the order on an unknown date.
18. The Act of 15 December 1980 "on the entry, residence, settlement and expulsion of aliens", which has since been amended several times, governs the administrative status of aliens. Under section 20, second paragraph, an alien who has been granted a settlement permit may be deported "where he has seriously prejudiced public order or national security". Before such a deportation the Minister of Justice must seek the opinion of the Advisory Board on Aliens, which is composed of a judge, a lawyer and a member of an association for the protection of aliens' interests. Deportation orders are signed by the King and are subject to judicial review by the Conseil d'Etat (section 69).
NON_VIOLATED_ARTICLES: 14
8
